UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer s ID (CNPJ) nº. 04.032.433/0001-80 Corporate Registry ID (NIRE) 33300275410 Publicly-Held Company NOTICE TO THE MARKET Rio de Janeiro, November 22, 2010 Pursuant to CVM Official Letter CVM/SGE/001/03, of January 22, 2003, and to article 12, caput, of CVM instruction 358, of January 3, 2002, Contax Participações S.A. ( Company ) (Bovespa: CTAX3 and CTAX4) announces to the market that it has received a letter from BNDES Participações S.A. - BNDESPAR , on November 22, 2010 , stating that it has reduced its participation in CTX Participações S.A. to 12.81% of the total common shares, which corresponds to 463,234,643 shares of this type. Sincerely, Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S.A. CTX PARTICIPAÇÕES S.A. Publicly-Held Company Corporate Taxpayer s ID (CNPJ) n.º 09.601.322/0001-60 Corporate Registry ID (NIRE) n.º 3330028691-8 NOTICE TO THE MARKET Pursuant to CVM Official Letter CVM/SGE/001/03, of January 22, 2003, and to article 12, caput, of CVM instruction 358, of January 3, 2002, and in addition to the notice to the market dated 06/21/2010, CTX Participações S.A. announces that it has received a letter from one of its shareholders, BNDES Participações S.A. - BNDESPAR , stating the following: 1. The BNDES PARTICIPAÇÕES S.A. - BNDESPAR, subsidiary of BANCO NACIONAL DE DESENVOLVIMENTO ECONÔMICO E SOCIAL - BNDES, with headquarters at Brasília, Distrito Federal, no Setor Bancário Sul, Conjunto 1, Bloco J, Edifício BNDES, 12º e 13º andares and offices at the City and State of Rio de Janeiro, at Avenida República do Chile, 100-parte, enrolled in the corporate taxpayer´s I.D. (CNPJ/MF) number 00.383.281/0001-09, pursuant to paragraph 4º, article 12 of CVM 358/02 Instruction, as amended ( Instruction ) and the OFÍCIO -CIRCULAR/CVM/SEP/N°001/2010, inform that, on November 18, 2010, it sold 395,990,637 (three hundred ninety-five million, nine hundred and ninety thousand, six hundred thirty-seven) common shares of CTX Participações S.A. ( Company ), corresponding to 12.81% (twelve point eighty-one percent) of the total shares in issue, considering the participation of BNDESPAR in common shares of the Company on April 25, 2008, of 27.80% (twenty-seven point eighty percent). 2. After the sale, the remaining shares of BNDESPAR in the common stock of the Company, totaled 463,234,643 (four hundred sixty-three million, two hundred thirty-four thousand, six hundred and forty-three) common shares, equivalent to 14.99% (fourteen point ninety-nine per cent) of its capital, as published in the Material Fact released by Telemar Participações S.A. on April 25, 2008. 3. We also inform that through the sale, there´s no intention to change the control or management structure of the Company. 4. BNDESPAR is one of the parties of the Company's Shareholders Agreement signed on April 25, 2008, and duly filed at the Company's headquarters. 5. We ask that the information now provided is duly transmitted to the market, under the aforementioned Instruction. Rio de Janeiro, November 22, 2010. Pedro Jereissati Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 2, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
